TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2015



                                     NO. 03-15-00285-CV


        Volkswagen Group of America, Inc.; and Audi of America, Inc., Appellants

                                               v.

 John Walker III, in his Official Capacity as Chairman of the Texas Department of Motor
  Vehicles Board; the Honorable Michael J. O’Malley, the Honorable Penny A. Wilkov,
     in their Official Capacities as Administrative Law Judges for the State Office of
         Administrative Hearings; Ricardo M. Weitz; Budget Leasing, Inc. d/b/a
                     Audi North Austin; Hi Tech Imports South, LLC;
                        and Hi Tech Imports North, LLC, Appellees




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order on defendant Walker’s plea to the jurisdiction and the order on

defendants O’Malley and Wilkov’s plea to the jurisdiction signed by the district court on April

30, 2015. Appellants have filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellants shall pay all costs relating to this appeal, both

in this Court and the court below.